


Exhibit 10.2

 

EMPLOYMENT AGREEMENT — AMENDMENT

 

THIS AMENDMENT is made and entered into by and between MTR Gaming Group, Inc.
(“MTR” or the “Company”, having an address of State Route 2, South, Chester,
West Virginia 26034) and John W. Bittner (“Executive”), collectively referred to
as the “Parties;” and

 

WHEREAS, the Parties entered into an employment agreement on or about
November 1, 2009 (the “employment agreement”); and

 

WHEREAS, on or about June 9, 2010 the Compensation Committee of the Company
agreed to modify the “Change in Control” provisions of Executive’s employment
agreement with the Company; and

 

NOW, THEREFORE, the Parties stipulate and agree, that until such time as a new
employment agreement is executed by the Parties, the following provisions
regarding shall take full effect and control the conduct of the parties:

 

Change in Control:  If during the Period of Employment and at any time within
twelve (12) months following a Change in Control, (i) Executive is terminated by
the Company or any resulting entity without Cause, or (ii) Executive is not
offered the position of Executive Vice President of Finance and Accounting, and
Treasurer of the Company, or an equivalent position with the resulting entity,
and Executive voluntarily terminates his employment with the Company or
resulting entity within 30 days therefrom (“Constructive Termination”), then
Executive shall be entitled to eighteen (18) months salary following the
effective date of the termination. Executive shall concurrently with such
payments execute a release in form and substance acceptable to the Company in
its sole discretion (and any revocation periods contained in such release have
expired) and Executive shall have complied with the Company’s termination
procedures.

 

“Change in Control” shall mean a change in 50% or more of the ownership or the
combined voting power of the Company’s outstanding voting securities or a sale
of substantially all of the assets of the Company.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
27 day of July, 2010.

 

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

 

By:

/S/ ROBERT F. GRIFFIN

 

 

ROBERT F. GRIFFIN, PRESIDENT & CEO

 

 

 

 

 

 

 

Accepted by:

/S/ JOHN W. BITTNER

 

 

JOHN W. BITTNER, JR.

 

--------------------------------------------------------------------------------

 
